NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0352-19

ANNE K. BROWN,

          Plaintiff-Appellant,

v.

REGINA FOLEY, MERIDIAN
HEALTH SYSTEMS, INC.,
MERIDIAN HOSPITALS
CORPORATION, BAYSHORE
COMMUNITY HOSPITAL,
FRANK CITARA, KEVIN
DONOHOE, LINDA WALSH,
and DR. IAN B. LEBER, M.D.,

     Defendants-Respondents.
___________________________

                   Argued February 9, 2021 – Decided May 20, 2021

                   Before Judges Haas and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. L-7442-16.

                   Robert C. Brown argued the cause for appellant.
            Wendy Johnson Lario argued the cause for respondents
            (Greenberg Traurig, LLP, attorneys; Wendy Johnson
            Lario on the brief).

PER CURIAM

      Plaintiff Anne K. Brown appeals from a Law Division order granting

summary judgment to defendants Meridian Hospitals Corporation (Meridian),

Bayshore Community Hospital (Bayshore), and several of its executives, and

denying her cross-motion for partial summary judgment. The court's order

dismissed plaintiff's complaint in which she asserted claims under New Jersey's

Conscientious Employee Protection Act (CEPA), N.J.S.A. 34:19-1 to -14, Law

Against Discrimination (LAD), N.J.S.A. 10:5-1 to -49, and other common law

causes of action.

      On appeal, plaintiff claims that the court's decision to dismiss her CEPA

claim was both procedurally improper and substantively erroneous, as the

motion record contained genuine and material factual questions warranting a

jury trial. Second, she contends that the trial court incorrectly dismissed her

common law wrongful termination claims and maintains that she is entitled to

compensation that was due and owing to her when she was fired. For the reasons

that follow, we affirm in part and reverse and remand in part.




                                                                         A-0352-19
                                       2
                                      I.

        We begin by summarizing the facts submitted by the parties on their

summary judgment motions, viewed in a light most favorable to the non-moving

party. Brill v. Guardian Life Ins., 142 N.J. 520, 540 (1995).

        A. Plaintiff's Employment and Meridian Policies and Guidelines

        Plaintiff began her employment at Bayshore as a staff pharmacist in 2003.

Bayshore merged with Meridian in 2010, the same year that plaintiff was

promoted to pharmacy manager, a position she held until her termination in

2015.

        Plaintiff worked at Bayshore, and then Meridian, without a written

employment contract. On April 1, 2011, she signed an acknowledgement that

she was an at-will employee. She also executed an employee code of conduct

in March 2011, and again in February 2012. Among other provisions, the code

of conduct explained that Meridian established a compliance line for employees

to report any incident or suspected violations of Meridian's policies in the event

an employee was not comfortable raising the issue with their direct supervisor

or team leader.

        One of the Meridian policies in effect during plaintiff's employment

required her to report all medication variances, defined as "medication errors in


                                                                            A-0352-19
                                           3
prescribing, transcribing/documenting, dispensing or administering that could

result in inappropriate medication use, medication omission, and/or harm to the

patient," via Meridiancarelink, the hospital's incident reporting system.

Meridian also had in place a patient safety and disclosure policy which required

employees to report patient safety events, including medication discrepancies

and potential threats to patient safety. The policy provided that any reporting

employee would not face discipline if they immediately reported such events.

Exceptions to the no-discipline policy included instances where there were

reasons to believe that a patient safety event involved criminal activity or intent.

      Plaintiff was also provided with the Meridian Team Member Handbook

(the handbook). The handbook referenced the code of conduct and stated that

while employees should bring ethical or legal concerns to their team leader as a

first option, employees could also utilize the compliance line.

      The handbook also set forth Meridian's disciplinary process under a

section titled Guidelines for Cooperation and Discipline. The first page of this

section contained a disclaimer emphasizing that "[t]eam members who are in

leadership positions . . . are employed at-will" and that "[n]othing in [the

handbook] changes their at will employment status." The disclaimer further

provided that "nothing in [the] [h]andbook constitute[d] a contract of


                                                                              A-0352-19
                                         4
employment, including but not limited to, the Guidelines for Cooperation and

Discipline [and] the Guaranteed Fair Treatment Policy." Finally, it stressed that

"either [the employee] or Meridian can terminate their employment at any time,

for any or no reason and with or without notice."

      The Guidelines for Cooperation and Discipline described two levels of

potential infractions, their attendant disciplinary consequences, and review

process.    Level I infractions included the failure to perform duties to a

satisfactory degree and the failure to follow Meridian policy. Meridian

addressed Level I infractions in accordance with a progressive four-step

disciplinary process that could result in termination after a fourth infraction.

      Level II infractions included conduct that was seriously detrimental to

patient care or hospital operations. Level II infractions resulted in suspension

without pay, followed by a disciplinary review meeting, at which the panel

would either uphold the suspension, reinstate the employee, or terminate the

employee.

      Further, if an employee was suspended or terminated for either level of

infraction, he or she could request a review hearing under Meridian's Guaranteed

Fair Treatment Policy. Notably, Meridian expressed that it "reserve[d] the right

to modify or revoke [the Guaranteed Fair Treatment Policy] or its


                                                                             A-0352-19
                                        5
implementation to a particular case in full or in part from time to time as it

deem[ed] appropriate."

      The Guaranteed Fair Treatment Policy included a four-step procedure.

Step one required the employee to complete a guaranteed fair treatment form

and submit it to their appropriate supervisor. Step two provided that if the matter

had not been resolved, the employee was required to submit the form to their

administrative representative. Thereafter, the matter would be "investigated,

and a meeting [would] be scheduled within five . . . working days after receipt

of the form." Within twenty-four hours of the meeting, the employee would

receive a disposition regarding the matter.

      If the matter was still not resolved and the employee qualified, step three

permitted the employee to request a meeting with the peer board of review

within thirty days of the decision.     Finally, step four provided that if the

employee was ineligible for the step three peer board of review or wanted to

appeal a decision, they were permitted to submit an appeal to the Meridian

appeal board. Step four noted that the Meridian appeal board's decision was

"final and binding."




                                                                             A-0352-19
                                        6
      B. Automated Medication Reporting System

      In order to safely secure its medications, Bayshore installed an automated

medication dispensary cabinet system. The purpose of the system was to prevent

the misappropriation of controlled dangerous substances by maintaining an

accurate accounting of all medications used at the hospital.

      In January 2013, Bayshore's lease for its automated medication dispensary

cabinet system was set to expire, and it planned a transition to a new system,

named MedSelect. Plaintiff and Bayshore's previous Chief Operating Officer

submitted a proposal to Meridian to maintain the existing cabinet brand, as they

believed that the MedSelect product was inferior.      Plaintiff's proposal was

rejected because, according to plaintiff, Meridian's Corporate Director of

Pharmacy informed her that network hospitals had no other option but to install

the MedSelect system.

      Bayshore began replacing the MedSelect cabinets in August 2013 and

completed the installation in April 2015. According to plaintiff, within a week,

the cabinets began exhibiting mechanical and software problems, which

continued until the time she was terminated.        Plaintiff testified that she

repeatedly made complaints to various Meridian employees and executives

about the malfunctions stating that the MedSelect cabinets were "an inferior


                                                                          A-0352-19
                                       7
product that was compromising patient safety as well as the security of . . . the

controlled drugs." 1

      Plaintiff, however, testified that she never made any report or complaint

about the MedSelect cabinets specifically to Bayshore's Chief Operating Officer

Regina Foley 2 and was not aware if anyone informed Foley of her complaints.

Further, plaintiff testified that her project management skills led to the

successful installation of the MedSelect cabinets throughout Bayshore.

      In a series of emails in November 2014, several individuals, including

plaintiff, discussed issues related to the functionality of certain of the MedSelect

cabinets, and their impact on patient safety. In a separate email exchange in

July 2015, plaintiff detailed how cabinet drawers regularly malfunctioned in

three areas in the hospital. The emails addressed the vendor's agreement to

remove the malfunctioning drawers in the problem areas as a test, and if that

resolved the patient safety issues, the vendor would replace all remaining

drawers.




1
   We note that plaintiff did not submit her deposition testimony in its entirety,
nor did she place the transcript pages in sequential order.
2
   Foley was Bayshore's Chief Operating Officer at the time of plaintiff's
termination.
                                                                              A-0352-19
                                         8
        C. The December 2015 incident

        On December 4, 2015, an anesthesiologist removed a vial of fentanyl3

from a MedSelect cabinet for patient treatment. Plaintiff testified that the

anesthesiologist failed to properly secure the drawer and two minutes later, an

unknown individual inappropriately removed three additional vials of fentanyl.

The record reflects that a pharmacist "noted" the discrepancy, but neither the

pharmacist, nor the anesthesiologist, reported the incident as a possible criminal

drug diversion incident.

        On that date, plaintiff was away from the hospital at a business

conference, and the pharmacy supervisor covered her duties.               When the

supervisor learned of the missing fentanyl, she emailed the head of

anesthesiology requesting that he look into the matter. Plaintiff was copied on

the email and stated she reviewed it, and "filed it" because it she considered the

event "nothing . . . out of the ordinary."

        When plaintiff returned to work on December 11, 2015, the pharmacy

supervisor forwarded plaintiff an updated email thread indicating that the

physician "in charge" received the information regarding the December 4, 2015

incident. Plaintiff testified that she did not follow up with any of the employees


3
    Fentanyl is an analog for heroin, a controlled dangerous substance.
                                                                             A-0352-19
                                         9
who were looking into the matter. She also did not report the missing drugs as

a potential criminal drug diversion because she and her colleagues treated the

matter "as a routine type of discrepancy," and because "[t]he pharmacy knew

about it . . . [and] was doing [its] normal investigation."

      Plaintiff explained that neither she nor her colleagues reported every

medication error to the risk management department because "[eighty] percent

of them are probably miscounts." She also stated that the previous Bayshore

Chief Operating Officer told her not to over-report errors to avoid unnecessary

Drug Enforcement Agency (DEA) audits.

      Plaintiff then went on an out-of-state vacation and returned to work on

December 21, 2015. The record does not reflect any efforts she undertook to

report or investigate the December 4, 2015 incident as a narcotics diversion prior

to her return to work. On December 18, 2015, Wendy Moore, the Risk Manager

of Riverview Medical Center (Riverview) contacted Kevin Donohoe, Bayshore's

Risk Manager, and asked him whether there was any diversion of fentanyl at

Bayshore. Donohoe, who had not been informed of the December 4, 2015

incident, told Moore he was not aware of any such issue.

      At some point thereafter, Moore notified plaintiff that fentanyl was

missing from Riverview, and reported that she was aware of a similar issue that


                                                                            A-0352-19
                                        10
occurred at Bayshore. Plaintiff failed to report this new information to Foley,

Donohoe, or the DEA. On December 23, 2015, the police contacted plaintiff

and requested to meet with her. That same day, plaintiff met with a detective

and provided him information regarding the December 4, 2015 incident. The

police also contacted Donahoe that morning, who told them that he was not

aware of any diversion issues at Bayshore.

      Later that day, just prior to a regularly scheduled safety meeting, plaintiff

finally mentioned to Donohoe that fentanyl was missing from the hospital.

Plaintiff testified that Donohue "was annoyed" because he was never informed

of the December 4, 2015 incident. After the safety meeting, Donohoe notified

Foley of the December 4, 2015 incident and possible diversion.

      That same day, plaintiff was called to a meeting with Foley, Donohoe,

Frank Citara, Bayshore Hospital's Senior Manager, Linda Walsh, Vice President

and Chief Nurse Executive, and Dr. Ian Leber, Vice President of Clinical

Effectiveness. Plaintiff testified that she anticipated meeting with Foley and

Donohoe for an informal conversation, but she was surprised to see that there

was a "whole gang set up to interrogate" her. At the meeting, plaintiff stated

that when Donohoe asked her why she failed to enter information about the




                                                                             A-0352-19
                                       11
missing fentanyl into the Meridiancarelink system, she replied, "we don't do that

on a regular basis," but that she would do so in the future.

      The record contains an undated, unsigned statement from Donohoe, which

states that he called plaintiff and told her to bring a "timeline of events" to the

meeting. Plaintiff testified that this statement was "a lie," but acknowledged

that individuals at the meeting quizzed her about the timeline pertaining to the

December 4, 2015 incident.

      The record also contains unsigned notes from Foley detailing the

December 23, 2015, meeting. Those notes explain that plaintiff knew about the

missing fentanyl since December 4, 2015, did not enter the medication

discrepancy into Meridiancarelink, and failed to notify Donohoe or Citara about

the missing drugs. The notes also state that plaintiff "verbally acknowledged

that she understands that she needed to tell someone about the situation and

needed to do a better job with the process of securing narcotics."

      On December 24, 2015, plaintiff met with Foley and Citara.            Foley

informed plaintiff that her failure to exercise leadership regarding the missing

fentanyl, or failure to notify the DEA, was "egregious," and terminated her for

cause. A December 31, 2015, Meridian team member action form notes that

plaintiff was fired on December 24, 2015, for "poor performance."


                                                                             A-0352-19
                                       12
      Plaintiff filed a twelve-count complaint in which she claimed that

defendants: violated her rights under CEPA 4 (count one); engaged in wage, age,

and gender discrimination (counts two and three); intentionally denied her the

opportunity to participate in Meridian's master of business administration

program (count four); breached the implied covenant of good faith and fair

dealing (count five); wrongfully terminated her for refusing to violate "public

policy imposed upon the plaintiff by both [f]ederal and [s]tate law" regarding

the installation and use of the newly installed MedSelect cabinets (count six);

wrongfully terminated her under defendants' "own terms, conditions,

procedures, guidelines and policies of employment" (count seven); blacklisted

plaintiff from future employment "as a hospital pharmacist in central New

Jersey" (count eight); refused to pay her accumulated paid time off and extended

sick leave in addition to a "Special Team Member Award" (count nine); engaged

in age discrimination by refusing to rehire her (count ten); defamation (count



4
  In light of our Supreme Court's recent decision in Allen v. Cape May County,
___ N.J. ___, ___ (2021), we note that plaintiff's CEPA claim is brought under
N.J.S.A. 34:19-3(c). In this regard, plaintiff testified that she was retaliated
against for reporting her "reasonable belief that there were criminal violation[s]
[and] statutory violations in the purchase of the MedSelect machines." N.J.S.A.
34:19-3(c) prohibits retaliatory conduct by an employer against an employee
who "objects to . . . any activity, policy, or practice which the employee
reasonably believes . . . is a violation of a law" or "fraudulent or criminal."
                                                                            A-0352-19
                                       13
eleven); and defendants' "violation of contractual certifications and assurances

to continued federal funding" (count twelve).

      On May 24, 2019, defendants filed a motion for summary judgment

returnable on June 21, 2019, which was four days after the June 17, 2019

scheduled trial. After the parties failed to settle at the trial call, the court

adjourned the matter to September 9, 2019, and rescheduled defendants'

summary judgment motion for July 26, 2019.

      Plaintiff opposed defendants' motion and cross-moved for partial

summary judgment on counts six and seven of the complaint. On August 16,

2019, the court issued an oral decision granting defendants' summary judgment

application and denying plaintiff's cross-motion.

      In dismissing defendants' CEPA claim, the court applied the four-part test

detailed in Hitesman v. Bridgeway, Inc., 218 N.J. 8 (2014),5 and concluded

plaintiff had satisfied elements one through three but failed to establish a causal

link between her complaints and subsequent termination. Specifically, the court

found that the record did not "bear out the theory espoused by the plaintiff that

her ultimate termination was in fact, somehow causally linked" to her previous



5
   Our Supreme Court relied on the same test in its recent decision in Chiofalo
v. State, 238 N.J. 527 (2019).
                                                                             A-0352-19
                                       14
complaints about the MedSelect cabinets. The court also dismissed plaintiff's

age, wage, and gender discrimination counts because the record did not

demonstrate that defendants were motivated by discriminatory intent in

terminating plaintiff, in hiring other individuals, or in, allegedly, declining to

pay her equally compared to other employees.

      Next, the court dismissed plaintiff's wrongful termination claims in counts

six and seven on the basis that they were barred by the CEPA waiver statute,

and because she was an at-will employee. Finally, the court dismissed plaintiff's

claims in count nine as lacking support in the record. This appeal followed.

      In her first and second points, plaintiff argues that the court erred in

granting defendants' summary judgment motion because defendants' motion was

procedurally and substantively deficient.     Specifically, plaintiff claims that

defendants failed to file their summary judgment motion in accordance with the

procedures outlined in the New Jersey Court Rules. Plaintiff also contends

summary judgment was improper because defendants failed to provide

discovery in response to her properly propounded discovery requests.

      Substantively, plaintiff argues that the motion record contained genuine

and material factual questions warranting denial of defendants' application as to

the causation element of her CEPA claim. In plaintiff's third point, she argues


                                                                            A-0352-19
                                       15
that the court erred in dismissing her wrongful termination claims in counts six

and seven, and her request for compensation for her accrued personal time off

and extended sick leave and "Special Team Member Award" in count nine,

because she was terminated in violation of Meridian's disciplinary guidelines

outlined in the handbook. We are not persuaded by any of these arguments. 6

                                        II.

      Plaintiff asserts, for the first time on appeal, that defendants improperly

filed their summary judgment motion twenty-four days before the trial date in

violation of Rule 4:46-1, which requires parties to file such dispositive motions

no later than thirty days prior to the scheduled trial date. As trial was scheduled

for June 17, 2019, and defendants filed their application on May 24, 2019,

plaintiff contends that the court should have rejected the untimely motion and

allowed the case to proceed to trial.



6
  Plaintiff's merits brief does not challenge the court's dismissal of counts two,
three, and four that addressed her wage, age, and gender discrimination claims.
Further, plaintiff does not contest the dismissal of count five, and as noted by
the trial court, conceded that her claim for the breach of the covenant of good
faith and fair dealing was barred under the CEPA waiver statute, N.J.S.A. 34:19-
8. The court dismissed counts eight, eleven, and twelve pursuant to a separate
May 12, 2017 court order, which plaintiff has not appealed. We accordingly do
not address the dismissal of these counts, and deem any challenge waived.
Jefferson Loan Co. v. Session, 397 N.J. Super. 520, 525 n.4 (App. Div. 2008);
Zavodnick v. Leven, 340 N.J. Super. 94, 103 (App. Div. 2001).
                                                                             A-0352-19
                                         16
      We initially note that plaintiff failed to raise this procedural objection

before the trial court. Generally, we will not consider arguments not properly

presented to a trial court, unless the issue raised relates to the jurisdiction of the

trial court or concerns a matter of great public interest. Nieder v. Royal Indem.

Ins., 62 N.J. 229, 234 (1973). Neither exception applies here. We nevertheless

address the merits of plaintiff's argument for the sake of completeness.

      Rule 4:46-1 provides that summary judgment motions must be returnable

no later than thirty days before the scheduled trial date, "unless the court

otherwise orders for good cause shown."           The "'unless otherwise ordered'

language contemplates scheduling by the court, prior to trial, either sua sponte

or upon a showing of good cause by the movant." Seoung Ouk Cho v. Trinitas

Reg'l Med. Ctr., 443 N.J. Super. 461, 471 (App. Div. 2015). Rule 4:46-1 does

not establish time requirements "that must be met in every case for due process

demands to be satisfied." Id. at 474.

      We review trial court's scheduling decisions, including grants of

adjournment requests for abuse of discretion. Kosmowski v. Atl. City Med. Ctr.,

175 N.J. 568, 573-75 (2003). While the "abuse of discretion" standard defies

exact definition, "it arises when a decision is made without a rational

explanation, inexplicably departed from established principles, or rested on an


                                                                                A-0352-19
                                         17
impermissible basis." Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571 (2002)

(internal quotations omitted).

      Here, as noted, defendants filed their summary judgment motion on May

24, 2019, less than thirty days prior to the then scheduled June 17, 2019 trial

date. On June 17, 2019, however, the court adjourned the trial to September 9,

2019. This provided plaintiff with ample time to respond to the motion and if

necessary, prepare for trial, thereby satisfying all due process considerations.

We also note that in addition to opposing defendants' motion, plaintiff cross-

moved for summary judgment on July 16, 2019.

      Plaintiff next contends that the court erred in granting summary judgment

because discovery was incomplete. She further alleges that defendants failed to

produce requested discovery by improperly "screening and filtering" the

documents and records she requested. Again, we disagree.

      Summary judgment is inappropriate when discovery is incomplete and

material facts are within the moving party's exclusive knowledge. Velantzas v.

Colgate-Palmolive Co., 109 N.J. 189, 193 (1988). Parties opposing summary

judgment on the grounds that additional discovery is required "must specify

what further discovery is required, rather than simply asserting a generic




                                                                          A-0352-19
                                      18
contention that discovery is incomplete." Trinity Church v. Lawson-Bell, 394

N.J. Super. 159, 166 (App. Div. 2007).

      Further, a "motion for summary judgment is not premature merely because

discovery has not been completed, unless plaintiff is able to 'demonstrate with

some degree of particularity the likelihood that further discovery will supply the

missing elements of the cause of action.'" Badiali v. N.J. Mfrs. Ins., 220 N.J.

544, 555 (2015) (quoting Wellington v. Est. of Wellington, 359 N.J. Super. 484,

496 (App. Div. 2003)).

      Moreover, while the filing of a cross-motion for summary judgment does

not automatically prevent the existence of fact issues or obviate the need for a

trial on disputed issues of fact, In re Estate of DeFrank, 433 N.J. Super. 258,

265-66 (App. Div. 2013), "the filing of a cross-motion for summary judgment

generally limits the ability of the losing party to argue that an issue raises

questions of fact, because the act of filing the cross-motion represents to the

court the ripeness of the party's right to prevail as a matter of law." Spring Creek

Holding Co. v. Shinnihon U.S.A. Co., 399 N.J. Super. 158, 177 (App. Div.

2008). The fact that discovery is incomplete does not preclude the entry of

summary judgment when the opposing party does not move to extend the

discovery deadline or seek the intended discovery within the time permitted by


                                                                              A-0352-19
                                        19
the Rules. Schettino v. Roizman Development, Inc., 310 N.J. Super. 159, 165

(App. Div. 1998).

      First, we reject plaintiff's claims that defendants improperly withheld

discovery, that their motion was premature, or unsupported by the record.

Second, the court established the final discovery deadline as February 27, 2019.

At no time between that date and the August 16, 2019, motion hearing did

plaintiff seek court intervention to remedy any alleged discovery violations.

      Third, during the approximately two years of discovery afforded plaintiff,

she failed to depose any of the individual defendants or a Meridian or Bayshore

corporate designee. Plaintiff also did not file a motion to reopen discovery or

claim that summary judgment was premature because discovery was

outstanding.   To the contrary, plaintiff cross-moved for partial summary

judgment. When asked by the court what efforts plaintiff made to compel

discovery, plaintiff's counsel acknowledged he made no such application. On

such a record, we are satisfied that the court did not abuse its discretion in

scheduling and resolving the parties' summary judgment motions.

                                      III.

      Plaintiff next maintains that the court erred in dismissing her CEPA claim.

She asserts that the court misapplied applicable case law in concluding that she


                                                                           A-0352-19
                                      20
failed to establish a causal link between her MedSelect cabinet complaints and

her subsequent termination.    Plaintiff argues that she was not required to

establish a direct causal link, and claims that she met her burden because the

record demonstrates that defendants took numerous retaliatory actions

including: 1) denying her a promotion, equal pay, and the opportunity to

participate in Meridian's MBA program; 2) terminating her contrary to their own

disciplinary guidelines and without a hearing as permitted by the Guaranteed

Fair Treatment Policy; 3) conspiring to find any legitimate reason to terminate

her; 4) dismissing her concerns in 2010 regarding Meridian's decision to switch

intravenous medication suppliers; and 5) refusing to rehire her.

      Plaintiff also argues that defendants falsely represented to the court that

Foley was unaware of plaintiff's complaints regarding the MedSelect cabinets.

She maintains that the court relied upon these false statements and maintains

that Foley, in fact, was aware of the complaints because she was copied on the

July 2015 email chain regarding the malfunctioning MedSelect cabinets.

      Plaintiff also contends that Foley was informed of her complaints during

the safety meetings. Finally, plaintiff maintains, for the first time on appeal,

that the court should have denied defendants' summary judgment motion

because they failed to include a certification from a Bayshore or Meridian


                                                                           A-0352-19
                                      21
pharmacist or pharmacy manager corroborating defendants' claim that she

violated Meridian's reporting policy.

      Our review of a ruling on summary judgment is de novo, applying the

same legal standard as the trial court. Townsend v. Pierre, 221 N.J. 36, 59

(2015). Summary judgment must be granted if the court determines "that there

is no genuine issue as to any material fact challenged and that the moving party

is entitled to a judgment or order as a matter of law." R. 4:46-2(c). The court

must "consider whether the competent evidential materials presented, when

viewed in the light most favorable to the non-moving party, are sufficient to

permit a rational factfinder to resolve the alleged disputed issue in favor of the

non-moving party." Brill, 142 N.J. at 540. We accord no special deference to

the trial judge's conclusions on issues of law. Nicholas v. Mynster, 213 N.J.

463, 478 (2013).

      "CEPA defines 'retaliatory action' as the 'discharge, suspension or

demotion of an employee, or other adverse employment action taken against an

employee in the terms and conditions of employment.'" Beasley v. Passaic

Cnty., 377 N.J. Super. 585, 606 (App. Div. 2005) (quoting N.J.S.A. 34:19-2(e)).

"Retaliatory action under CEPA is confined to 'completed . . . personnel actions

that have an effect on either compensation or job rank.'" Ibid. (quoting Borawski


                                                                            A-0352-19
                                        22
v. Henderson, 265 F. Supp. 2d 475, 486 (D. N.J. 2003)). "Filing a CEPA or

other complaint against an employer also 'does not insulate [a] complaining

employee from discharge or other disciplinary action for reasons unrelated to

the complaint.'" Ibid. (quoting Higgins v. Pascack Valley Hosp., 158 N.J. 404,

424 (1999)).

      To establish a CEPA violation, a plaintiff must demonstrate that:

            (1) he or she reasonably believed that his or her
            employer's conduct was violating either a law, rule, or
            regulation promulgated pursuant to law, or a clear
            mandate of public policy;

            (2) he or she performed a "whistle-blowing" activity
            described in N.J.S.A. 34:19-3(c);

            (3) an adverse employment action was taken against
            him or her; and

            (4) a causal connection exists between the whistle-
            blowing activity and the adverse employment action.

            [Chiofalo, 238 N.J. at 541.]

      A plaintiff who brings a CEPA claim is not required to show that his or

her employer's conduct was actually fraudulent or illegal. Id. at 542 (citing

Dzwonar v. McDevitt, 177 N.J. 451, 463 (2003)). Rather, "[a] plaintiff is

required only to 'set forth facts that would support an objectively reasonable

belief that a violation has occurred.'" Ibid. (quoting Dzwonar, 177 N.J. at 464).


                                                                           A-0352-19
                                      23
However, "as a threshold matter" the court "must 'first find and enunciate the

specific terms of a statute or regulation, or the clear expression of public policy,

which would be violated if the facts as alleged are true.'" Dzwonar, 177 N.J. at

463 (quoting Fineman v. N.J. Dep't of Human Servs., 272 N.J. Super. 606, 620

(App. Div. 1994) (emphasis omitted)). A mere disagreement with an employer 's

practice, policy, or activity is insufficient to defeat summary judgment. Young

v. Schering Corp., 275 N.J. Super. 221, 236-37 (App. Div. 1995).

      If a plaintiff establishes the statutory elements, the burden shifts back to

the employer to "advance a legitimate, nondiscriminatory reason for the

adverse" employment action. Klein v. Univ. of Med. & Dentistry of N.J., 377

N.J. Super. 28, 39 (App. Div. 2005). "If such reasons are proffered, [the]

plaintiff must then raise a genuine issue of material fact that the employer 's

proffered explanation is pretextual." Ibid.

      As noted, to satisfy the fourth prong of the CEPA test, a plaintiff must

demonstrate that "a causal connection exists between the whistle-blowing

activity and the adverse employment action." Chiofalo, 238 N.J. at 541. In

other words, a plaintiff must show a "factual nexus between their protected

activity under CEPA and the alleged retaliatory conduct." Hancock v. Borough

of Oaklyn, 347 N.J. Super. 350, 361 (App. Div. 2002). Further, "the mere fact


                                                                              A-0352-19
                                        24
that [an] adverse employment action occurs after [the protected activity] will

ordinarily be insufficient to satisfy the plaintiff's burden of demonstrating a

causal link between the two." Young v. Hobart W. Grp., 385 N.J. Super. 448,

467 (App. Div. 2005) (alterations in original) (quoting Krouse v. Am. Sterilizer

Co., 126 F.3d 494, 503 (3d Cir. 1997)).

      A causal connection "can be satisfied by inferences that the trier of fact

may reasonably draw based on circumstances surrounding the employment

action." Maimone v. City of Atl. City, 188 N.J. 221, 237 (2006). As plaintiff

correctly notes, she need not show a "direct causal link" between the whistle-

blowing activity and the retaliation. Battaglia v. United Parcel Serv. Inc., 214

N.J. 518, 558 (2013). Evidence of such circumstances may include "[t]he

temporal proximity of employee conduct protected by CEPA and an adverse

employment action," Maimone, 188 N.J. at 237, but temporal proximity,

"standing alone, is insufficient to establish causation." Hancock, 347 N.J. Super.

at 361. Temporal proximity, on its own, will only support an inference of

causation when the facts "are so 'unusually suggestive of retaliatory motive.'"

Young, 385 N.J. Super. at 467 (quoting Krouse, 126 F.3d at 503).

      Even if we assume, as did the court, that plaintiff satisfied the first three

CEPA elements, we agree that the motion record, and all reasonable inferences


                                                                             A-0352-19
                                       25
to be discerned from it, failed to contain genuine and material factual questions

regarding the fourth CEPA prong sufficient to warrant denial of defendants'

motions.

      We reject plaintiff's claims that defendants purported retaliatory conduct

leading up to, and after her termination was causally related to her CEPA

allegations.   We are satisfied from our de novo review of the record that

plaintiff's assertions, most of which relate to her dismissed and unchallenged

wage, age, and gender discrimination claims, including that defendants: 1)

denied her equal pay and a promotion and the opportunity to participate in

Meridian's MBA program, 2) refused to rehire her, and 3) dismissed her

complaints regarding inferior medical supplies, even if accepted as true,

individually and collectively, do not raise factual disputes that her termination

was causally related to any complaints she raised with respect to the MedSelect

cabinet safety issues, nor do they create genuine and material factual questions

that her firing was pretextual. At bottom, plaintiff's claims are a disparate series

of complaints made over the course of five years unmoored directly or indirectly

to any retaliatory action taken by defendants.

      Further, we conclude that defendants' decision to terminate plaintiff

without a hearing was not in contravention of Meridian's disciplinary guidelines,


                                                                              A-0352-19
                                        26
or retaliatory. As we address at pp. 34-35, plaintiff was an at-will employee

who could be terminated at any point, with or without cause.

      Plaintiff admitted that the MedSelect cabinets experienced problems

within a week of the installation in 2013, and that she made several complaints

to various employees and executives. Plaintiff, however, testified that she was

never disciplined, suspended, demoted, or had a reduction in pay.        In fact,

plaintiff lauded her project management skills for the successful installation of

the MedSelect cabinets. Finally, at no point did any Meridian employee suggest

patient safety involving securing medication was not to be taken seriously.

Rather, Meridian's policies suggest the exact opposite conclusion.

      With respect to Foley's knowledge of plaintiff's complaints related to the

MedSelect cabinets, plaintiff testified at her deposition that she never made any

report or complaint about the MedSelect cabinets to Foley, and she was not

aware of whether anyone informed Foley of her complaints, despite her claim

that she made numerous complaints to other employees.          Further, plaintiff

admitted at her deposition that Foley believed she failed to "exercise or

demonstrate leadership in assessing and evaluating" the December 4, 2015,

incident.




                                                                           A-0352-19
                                      27
      Finally, we note that plaintiff knew on December 22, 2015, at the latest,

that the December 4, 2015, incident involved the diversion of fentanyl yet still

failed to notify Foley, Donohoe, or the DEA. Thus, even indulging plaintiff's

argument that she established a prima facie CEPA claim, defendants proffered

a legitimate basis for her termination.      That is, plaintiff was fired for

independently failing to report the December 4, 2015, incident, either directly

to her supervisor or via the Meridiancarelink as required by Meridian policy,

and even after she knew it involved a drug diversion.

      We also reject plaintiff's argument that the July 2015 email chain upon

which Foley was copied established, directly or by reasonable inference , that

she was retaliated against based on her concerns regarding the functionality of

the MedSelect cabinets and any impact on patient safety. As noted, those emails

do not relate to the December 4, 2015 incident or to any specific patient safety

complaint or concern, but to general issues regarding the proper function of the

MedSelect cabinets and the vendor's compliance to replace certain cabinet

drawers.

      For example, on July 6, 2015, the sales representative for the vendor that

provided the cabinets emailed plaintiff expressing his understanding that there

was "no provision or contingency offer made to expand a no charge swap out"


                                                                          A-0352-19
                                      28
of all the drawers. That same day, plaintiff replied that her recollection was that

the vendor would replace the SIA drawers "in the [three] worst locations" and if

the problems were resolved "the remaining [drawers] would also be changed at

no cost because we were sold the [i]nferior, unproven and unreliable SIA

drawers which then created a significant patient safety issue."         Plaintiff's

responsive email expresses her understanding of the proposal that if patient

safety problems were resolved after the drawers were replaced, the vendor

would replace the remaining drawers at "no cost."

      Simply put, no reasonable inference can be drawn that Foley retaliated

against plaintiff approximately five months later based on an email chain

regarding general vendor compliance issues. In addition, the record lacks any

support for plaintiff's claim that Foley had knowledge of the complaints from

the daily safety meetings, or that she took any retaliatory employment action

based on any statements at those meetings. As plaintiff concedes, the documents

detailing those meetings are not included in the record.

      Finally, we disagree with plaintiff's contention that defendants failed to

refute her assertion that she did not violate any Meridian reporting policy .

Specifically, plaintiff maintains that without a certification from a Bayshore




                                                                             A-0352-19
                                       29
pharmacy professional corroborating this policy, the trial court was required to

deny defendants' motion.

      As with many of the arguments plaintiff raises on appeal, plaintiff also

did not raise this argument in the trial court. We are nevertheless satisfied that

defendants were not required to support their summary judgment application

with a certification that plaintiff violated hospital policy.     That policy was

contained in the record in the patient safety and disclosure procedure. Finally,

there is ample support in the record that plaintiff was an at-will employee who

was fired because she did not "exercise or demonstrate leadership" in assessing

and evaluating the fentanyl diversion incident by failing to report or adhere to

appropriate Meridian's guidelines.

                                        IV.

      Plaintiff next contends that the trial court erred in dismissing her wrongful

termination claims plead in counts six and seven.           Specifically, plaintiff

maintains that the court erred in finding that she was "legitimately terminated"

because defendants failed to follow the stepped disciplinary procedures outlined

in the Meridian disciplinary guidelines and did not provide her with a review

hearing under the Guaranteed Fair Treatment Policy. Plaintiff also alleges that

Foley submitted a false certification to the court, because her certification states


                                                                              A-0352-19
                                        30
that she was the only person authorized to terminate plaintiff, while Meridian 's

policy provides otherwise. In addition, plaintiff claims the court incorrectly

dismissed count nine and maintains that she is entitled to compensation for her

accrued personal time off and extended sick leave, and "Special Team Member

Award."

      We agree with the court that the plaintiff's claims in count six are within

the scope of the CEPA waiver provision detailed in N.J.S.A. 34:19-8, but

disagree that plaintiff's claims in count nine are barred by that provision. We

also find that count seven was properly dismissed as plaintiff was an at-will

employee who was not contractually guaranteed the stepped procedures outlined

in the handbook.

      To avoid the litigation of duplicative reprisal-related claims, CEPA

provides that the "institution" of a CEPA lawsuit "shall be deemed a waiver of

the rights and remedies available under any other . . . [s]tate law, rule or

regulation or under the common law." N.J.S.A. 34:19-8. The waiver provision

is to be narrowly construed, consistent with CEPA's remedial purpose. Young

v. Schering Corp., 141 N.J. 16 (1995). To that end, "the waiver provision applies

only to those causes of action that require a finding of retaliatory conduct that

is actionable under CEPA." Id. at 29.


                                                                           A-0352-19
                                        31
      As the Supreme Court recently observed, "[b]y pursuing a CEPA claim, a

plaintiff waives any alternative remedy that would otherwise have been

available for the same retaliatory conduct, although not at the expense of

pursuing other causes of action that are substantially independent of the CEPA

claim." Battaglia, 214 N.J. at 556 n. 9. Thus, for example, contract claims for

severance pay or tort claims for defamation, which are based on different

evidence from that supporting the CEPA claim and do not require a showing of

reprisal, are not barred by the waiver provision. Young, 141 N.J. at 31.

      In count six, plaintiff alleged that Foley wrongfully terminated her after

she refused defendants' demands to violate state and federal laws and

regulations, and then denied her the right to appeal the termination. Count six

falls clearly within the scope of the waiver statute because it necessarily requires

plaintiff to demonstrate that defendants engaged in a retaliatory fashion by firing

her for refusing to violate state and federal laws.7

      With respect to count seven, plaintiff's argument is grounded in

defendants' failure to abide by the disciplinary procedures outlined in the

handbook which she asserts was contractually obligated. Essentially, plaintiff


7
   We note that plaintiff's merits brief fails to address directly the court's
conclusion that her wrongful termination claims in count six and seven are
barred by N.J.S.A. 34:19-8.
                                                                              A-0352-19
                                        32
claims that defendants' have made implied or express promises that she could be

terminated only for cause and was entitled to the procedures under the

Guidelines for Cooperation and Discipline and a review hearing under the

Guaranteed Fair Treatment Policy, despite her position as an at-will employee.

      Absent a contract, private employment is presumed to be at will, and

generally an employee may be discharged with or without cause. Bernard v.

IMI Sys., Inc., 131 N.J. 91, 104-06 (1993). However, an employee manual "may

give rise to an implied contract of employment if its provisions 'contain an

express or implied promise concerning the terms and conditions of

employment.'" Witkowski v. Thomas J. Lipton, Inc., 136 N.J. 385, 393 (1994)

(quoting Gilbert v. Durand Glass Mfg. Co., 258 N.J. Super. 320, 330 (App. Div.

1992)).   In determining whether an employee manual creates an implied

contract, the "key consideration . . . is the reasonable expectations of the

employees." Id. at 392.

      A disclaimer in an employment manual is only effective if, by its language

and prominent placement, "no one could reasonably [believe the manual] was

intended to create legally binding obligations."    Nicosia v. Wakefern Food

Corp., 136 N.J. 401, 412 (1994) (quoting Woolley v. Hoffmann-La Roche, Inc.,

99 N.J. 284, 299 modified, 101 N.J. 10 (1985)). Such a disclaimer must "be


                                                                          A-0352-19
                                      33
both clear and prominent so that the employee unmistakably understands that

the manual provisions will not bind the company." Jackson v. Georgia-Pacific

Corp., 296 N.J. Super. 1, 16 (App. Div. 1996) (internal quotation marks

omitted). Further, a clearly-worded disclaimer serves "to provide adequate

notice to an employee that she or he is employed only at will and is subject to

termination without cause." Nicosia, 136 N.J. at 412. The "effectiveness of a

disclaimer clause can be resolved by the court as a question of law." Id. at 416.

      Here, in dismissing count seven, the court correctly concluded that

plaintiff was an at-will employee and that the handbook made numerous

disclaimers sufficient to rebut any implied or express promise that employment

could only be terminated pursuant to the stepped procedures outlined within it.

Indeed, the handbook included two disclaimers that provided "either [the

employee] or Meridian can terminate their employment at any time, for any or

no reason and with or without notice" and that nothing in the handbook would

change plaintiffs at-will employment status. Further, Meridian reserved the

right to "modify or revoke" the Guaranteed Fair Treatment Policy "or its

implementation to a particular case in full or in part from time to time as it deems

appropriate."   Thus, the reasonable expectation of any employee reading




                                                                              A-0352-19
                                        34
defendants' disciplinary policy is that while stepped procedures may be used,

plaintiff's employment remained at will.8

      However, plaintiff's claim for compensation due and owing at the time of

her termination as plead in count nine does not fall within the waiver statute

because it is substantially independent from her CEPA claim. As noted, plaintiff

maintained that she accumulated more than ninety-three hours of paid time off,

more than 615 hours of sick leave, and that she was due an additional check as

a "Special Team Member Award." She contends that defendants refused to pay

her this earned compensation, despite her verbal and written demands.

      As to this claim, plaintiff was only required to demonstrate that she had a

right to the accrued time or earned a certain benefit and the amount, as opposed

to demonstrating that defendants retaliated against her. See Young, 141 N.J. at

31 (holding that plaintiff's claim for severance due and owing under personnel

policies was substantially unrelated to the retaliatory discharge claim). From

the record before us, we cannot determine the actual amount of compensation



8
   We also reject any claim by plaintiff that N.J.A.C. 8:43G-5.2(h) modifies
plaintiff's at-will employment status. Indeed, N.J.A.C. 8:43G-5.2(h) merely
provides that a "hospital shall develop and implement a grievance procedure for
all staff. The procedure shall include, at least, a system for receiving grievances,
a specified response time, assurance that grievances are referred appropriately
for review, development of resolutions, and follow-up action."
                                                                              A-0352-19
                                        35
that is owed to plaintiff, or if there exists a legal or factual basis for defendants'

denial of this claim, and are satisfied that additional factual and legal

determinations are necessary. R. 1:7-4. We accordingly reverse the dismissal

of count nine and remand for further proceedings limited to plaintiffs right to

any accrued compensation.

      To the extent we have not addressed any of plaintiff's remaining

arguments it is because we conclude they are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed in part and reversed in part.




                                                                               A-0352-19
                                        36